On June 24, 2008, the Trust held an annual meeting to: (i)Elect two trustees, each to serve for a term expiring on the date of the 2011 Annual Meeting of Shareholders or the special meeting in lieu thereof. (ii) Consider whether to approve the conversion of the Trust from a closed end investment company to an open end investment company. The results of the shareholder votes are shown below. Votes representing 10,986,848, or 75.91%, of the 14,473,760 eligible shares outstanding were represented by proxy. Robert P. Parker and Frederick C. Copeland Jr. were each elected for a term expiring in 2011. The conversion from a closed-end fund to an open-end fund was not approved. Nominees to the Board of Trustees ForWithheld Robert P. Parker 9,791,775 1,195,073 Frederick C. Copeland Jr. 9,945,850 1,040,998 Pedro-Pablo Kuczynski, David N. Laux, Edward B. Collins and Tsung-Ming Chung, whose terms did not expire in 2007, remain trustees. Approval of Conversion from a Closed-End Investment Company to an Open-End Investment Company For Against Withheld/Abstain 6,260,801 1,207,388 27,506
